Appeal by the defendant from a *546judgment of the Supreme Court, Kings County (Fisher, J.), rendered March 22, 1988, convicting him of robbery in the first degree (two counts), robbery in the second degree, assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that a reversal of his conviction is warranted because the trial court provided the jury with a verdict sheet which impermissibly described the elements of the crimes charged (see, People v Nimmons, 72 NY2d 830) is not preserved for appellate review since he failed to object to its submission (see, CPL 470.05 [2]; People v Freeman, 162 AD2d 704; People v Mathis, 150 AD2d 613). Furthermore, reversal in the exercise of our interest of justice jurisdiction is unwarranted (see, People v McClain, 168 AD2d 514; People v Comer, 163 AD2d 485).
The defendant’s claim that he was prejudiced by the sentencing court’s consideration of a pending indictment which was ultimately dismissed, is similarly unpreserved for appellate review and, under the circumstances, we choose not to exercise our interest of justice jurisdiction to reach the issue. Brown, J. P., Sullivan, Rosenblatt and Ritter, JJ., concur.